Citation Nr: 0419612	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-22 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from August 5, 1968 to 
September 27, 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 decision by the RO in Newark, New 
Jersey which denied service connection for a psychiatric 
disorder.  A personal hearing was held before the undersigned 
veterans law judge at the RO (i.e. a Travel Board hearing) in 
March 2004. 

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1997 decision, the RO denied 
service connection for a psychiatric disorder.  

2.  Evidence received since the June 1997 determination by 
the RO is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).

For the purpose of reopening the veteran's claim the Board 
finds that the requirements of the VCAA have been met.

Factual Background

The evidence of record at the time of the June 1997 decision 
is briefly summarized.
A review of the veteran's service medical records reflects 
that in late August 1968, he was treated for tension 
headaches; he reported a long history of headaches.  In mid-
September 1968, he was diagnosed with acute anxiety reaction.  
A medical board report dated in late September 1968 reflects 
that the veteran was diagnosed with passive aggressive 
personality, existing prior to entry, manifested by 
procrastination, sullenness, obstructionistic behavior, a 
temper tantrum and complaints of headaches.  It was 
determined that his impairment was severe for military 
service, and minimal for civilian life.  He was separated 
from service by reason of being unsuitable for service.

A VA hospital discharge summary reflects that the veteran was 
admitted from November 1969 to January 1970.  He was brought 
to the hospital on the recommendation of the family physician 
who felt he was suffering from nervous exhaustion.  The 
veteran claimed that he was well until he went to boot camp 
in August 1968, but he had been suffering from nervousness 
and tension headaches since childhood.  The discharge 
diagnosis was schizophrenic reaction, chronic and 
undifferentiated type.

In a March 1972 rating decision, the RO denied service 
connection for a nervous condition.  At that time it was 
determined that the veteran's passive aggressive personality 
with headaches was a constitutional or developmental 
abnormality and not a disability under the law. The veteran 
was notified of this decision by a letter dated in March 
1972, and he did not appeal.  Accordingly, this decision is 
final. U.S.C.A. § 7105.  

VA medical records dated in 1995 reflect treatment for 
depression and schizoaffective disorder.

In a June 1995 rating decision, the RO denied service 
connection for depression, claimed as a nervous breakdown.  
The veteran filed a notice of disagreement with respect to 
this decision in October 1995, and a statement of the case 
was issued in November 1995.  

A March 1996 VA doctor's note reflects that the veteran had 
been seen at the VA's veteran day treatment center (DTC) for 
one year.  The veteran reported that his mental illness began 
in boot camp.  The diagnoses were depressive disorder not 
otherwise specified (NOS), anxiety disorder NOS, and rule out 
negative symptoms - schizophrenia.  An April 1996 
psychological evaluation reflects a diagnosis of 
schizophrenia, residual type.

By a letter dated in January 1997, the veteran stated that he 
was withdrawing his appeal.

In a June 1997 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder.  The 
veteran was notified of this decision by a letter dated in 
June 1997 and he did not appeal.  Accordingly, this decision 
is final. U.S.C.A. § 7105.  However, the appellant may reopen 
his claim by submitting new and material evidence. 38 
U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

By statements received in October 1998 and December 1998, the 
veteran filed an application to reopen a claim for service 
connection for a psychiatric disorder.

In June 2000, the RO received a letter from a DTC 
psychiatrist to the effect that the veteran was first 
diagnosed with schizophrenia, residual type in November 1969.  
He stated, "It is as likely, as not, that the patient 
suffered from a psychosis, prior to his hospitalization in 
1969."

At a November 2000 VA psychiatric examination, the examiner 
indicated the following diagnoses:  depressive disorder, NOS, 
and personality disorder, NOS.

By a letter received in April 2001, the veteran's 
representative contended that the veteran was misdiagnosed 
with passive aggressive personality disorder upon exiting 
military service.

In an April 2002 VA medical opinion, a VA doctor indicated 
that the veteran's behavior during his service justified a 
diagnosis of personality disorder, probably the passive-
aggressive type.  He added, "The stressful condition of 
military service could have contributed to the veteran's 
diagnosis of depression."

At a March 2004 Travel Board hearing, the veteran essentially 
contended that he incurred a psychiatric disorder in service.

Analysis

Additional evidence submitted since the June 1997 decision 
includes VA medical records reflecting various diagnoses of a 
psychiatric disorder.  Some of these records suggest that his 
current psychiatric disorder may be linked to military 
service.  Such records are both new and material, as they 
suggest service incurrence of a psychiatric disorder, and are 
therefore so significant that they must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); Hodge, supra. 

The Board therefore finds that the previously denied claim 
for service connection for a psychiatric disorder has been 
reopened by new and material evidence, and thus the claim 
must be reviewed on a de novo basis.  Manio, supra.

ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disorder and 
to this extent only the claim is granted.


REMAND

The veteran contends that he has a psychiatric disorder which 
is attributable to his military service.  In light of the 
current Board decision reopening the claim for service 
connection for a psychiatric disorder, the issue of service 
connection for a psychiatric disorder must now be considered 
on a de novo basis.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

In this case the veteran's service medical records contain 
findings referable to a personality disorder.  He was treated 
for a psychiatric disorder within two years after separation 
from service, and receives current treatment for a 
psychiatric disorder.  The veteran has reported a continuity 
of symptomatology since service.

Although the RO has obtained VA medical opinions during the 
course of this appeal, the Board finds that these opinions 
are not entirely responsive to the RO's examination requests, 
and that therefore another VA examination is warranted 
regarding the etiology of any current psychiatric disorder.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Moreover, records on file indicate that the veteran receives 
disability benefits from the Social Security Administration 
(SSA).  Such records are not in the claims file. All SSA 
records and decisions should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The veteran should be afforded a VA 
examination by a psychiatrist psychiatric 
to determine the nature, severity and 
etiology of any current psychiatric 
disorder. The examiner should review the 
claims folder prior to completing the 
examination report, and should note in 
the examination report that such review 
has taken place.  All tests deemed 
necessary should be performed.

The examiner should express an opinion as 
to whether it is as likely as not that 
any acquired psychiatric disorder 
diagnosed is related to service.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding SSA disability benefits, as well 
as copies of all related SSA decisions.

3.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for a psychiatric 
disorder.  If the claim is denied, the 
veteran should be issued a supplemental 
statement of the case, and given time to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



